Title: To Thomas Jefferson from Joseph Barnes, 10 April 1801
From: Barnes, Joseph
To: Jefferson, Thomas



Messina Sicily April 10th. 1801

In my Letter dat’d Feb. 14th., to you my best friend Mr Jefferson, I Specified the circumstances in which I presumed the English expedition to Egypt would prove Abortive—which is the result—
In consequence of the great despot of the East having guarranteed the French in Egypt, &, of the powerful influence he had over the Ottoman Court, the Grand Siegnor has refused permission for the English to Land in Egypt!! Consequently, Should they not take possession of Some of the Islands, Candia, Cyprus or others, they must immedately return to Malta—
I also anticipat’d, in Said Letter, the views of the French relative to the Ottoman Empire—It appears they have Stipulat’d in their Treaty with the Emperor of Germany to march an Army of 60.000 men thro’ his dominions in order to meet a much greater Army of Russions at Constantinople, no doubt with the view of dissolving the Ottoman Empire—

And, ‘tis Suggest’d, with the further view of attacking the English possessions in the East—this however is to be prov’d—The convention of Neutrality of the Northern Powers has been formally ratified—in which I am happy to find, the contracting parties engage to enforce as far as may be in their power. the Great principle of Neutral bottoms making Neutral property—as Stipulat’d between the Unit’d States and France.—
To complete the Stroke against the British Commerce & Manufactures, the French have forced the Portugees into an Alliance with Spain and France, to the exclusion of the English—What will be the event is at present difficult to calculate—England cannot exist Long without vent for its manufactures, nor can its opponents, especially Portugal & Danemark Stand it Long without Commerce.—
As all these circumstances operate in favor, and render America Still more Essential, Should England, which no doubt it will being So prevalent at Sea, declare the ports of its enemies in a State of blockade, hope the Executive of the Unit’d States will embrace the Oppertunity, and by an energetic remonstrance thro’ the means of a proper Envoy obtain permission to exercise the rights of Neutrality & Laws of Nations, by Navigating into every port of each Country not in an Actual State of Siege, or Shut the ports of the Unit’d States against & Let them take the consequences—I Should glory in Such an agency, to have it in my power to Speak the Language which the representative of a great Republic Aught to do, tho’ not yet done, to a Nation So imperious as the English—having practical knowledge from four years residence in London.—
Having just read an English paper dated London Feb. 7th. containing a Paragraph purporting, that the Prosperity Arrived at Dublin in 29 days from Philada. had brot. the confermation of the Election of Mr Jefferson and Mr Burr, & the presumption being of course the first is President, I do exulting again most heartily Congratulate Mr Jefferson, & felicitate myself & fellow Citizens on the happy event & flattering prospect which expands before us; not doubting but all the objects Suggest’d in my former Letter will be effect’d, and whatever may tend to promote the true interest & happiness of Citizens of the Unit’d States, at Least attempt’d.
Enclos’d with this you have an Address, unsolicit’d, of Several Citizens of the Unit’d whose names are thereto Subscrib’d, Recommending me, from the circumstances therein Specified, to the approbation of the President of the Unit’d States to fill the office of Consul general or Commercial Agent of the Unit’d States to the two Sicilies—and, as Mr Jefferson is President, every attention due will follow of course

I Should however prefer the office of general Commercial Agent in France—or residence at Marseilles, or Bourdeaux in Some capacity—With constant Solicitude for your health & happiness, & Long continuence in the Presidency Mr Jefferson I remain yours most respectfully

Jos: Barnesof Virginia


P.S. Any Agency or Services in my power to promote the interest &c of the People of the United States & of the Government may be command’d at all times either at home or abroad.—Director of the Mint or of the Public works in & for the Unit’d States would be a favorite object—
The Neopolitans disgust’d at the degrading treaty made with France desire the English—& as the French insist on Sending a garrison to Naples & this place—tis impossible to Say what will be the result—

